Citation Nr: 1627236	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-24 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

The Veteran underwent VA examination in connection with his claim in October 2009.  The examiner diagnosed bilateral sensorineural hearing loss and opined that it was not as least as likely as not related to his military service due to the lack of evidence in the claims file and the lack of proximity between the dates of service and the reported onset of hearing loss.  Upon review, the Board finds this opinion insufficient for purposes of determining service connection, as it lacks adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Primarily, the Board notes that the opinion relies on an absence of evidence rather than on objective evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Additionally, the examiner relied heavily on the length of time between service and the reported onset of hearing loss, but provided no medical rationale for doing so.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).  Accordingly, remand is warranted so that an addendum opinion may be obtained.

Additionally, the Veteran's claims file is primarily in paper form.  However, his electronic file in the Veteran's Benefits Management System (VBMS) contains an October 2013 rating decision with respect to another issue which references several documents which are not present in the paper claims file or the VBMS file.  As the relevance of any missing documents to the claim on appeal cannot be known, upon remand the AOJ must ensure that efforts are made to locate and associate any temporary file, and any other outstanding documents, with the claims file. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file documents in any temporary file, as well as any outstanding documents relevant to the appeal, including but not limited to all documents referenced by the October 2013 rating decision.  If no additional records are located, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Obtain and associate with the file updated VA treatment records dating since March 2013.

3.  After the above development has been completed to the extent possible, send the claims file to a VA audiologist for review.  If the audiologist determines a new examination is needed to respond to the question posed, one should be scheduled.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss disability arose in service or is otherwise related to service, to include his conceded in-service noise exposure.  

The audiologist is asked to specifically review the Veteran's contentions as set forth in the VA Form 9 dated August 1, 2011, and should address the Veteran's lay statements regarding his hearing loss and its onset.  The examiner should explain why the Veteran's current hearing loss is/is not merely a delayed response to his conceded in-service noise exposure.  The audiologist should explain the reasoning for any opinion provided.

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




